*409Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Office of Temporary and Disability Assistance dated December 17, 2002, which, after a hearing, confirmed the denial of the petitioner’s application for an emergency assistance grant for rent arrears.
Adjudged that the proceeding is dismissed as academic, without costs or disbursements.
The petitioner commenced this proceeding to challenge the denial of an emergency assistance grant for rent arrears (see 18 NYCRR 352.7 [g] [3]). However, the proceeding has been rendered academic by the petitioner’s payment of such arrears. Payment is no longer essential to forestall eviction, one requirement for a grant (see 18 NYCRR 352.7 [g] [3] [i]). In any event, the determination that the petitioner was not entitled to a grant because he failed to reasonably demonstrate the ability to pay future shelter expenses was supported by substantial evidence (see Matter of Lopez v Wing, 280 AD2d 480 [2001]; 18 NYCRR 352.7 [g] [3] [iv]). Cozier, J.P, Ritter, Luciano and Lifson, JJ., concur.